DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 10-17-2022. The changes and remarks disclosed therein have been considered.

Claim(s) 1 and 6 has/have been amended, claim 11 has been cancelled, and claim(s) 1-10 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogl, US 6982902 B2, in view of Kyung, US 20160260477 A1.

As to claim 1, Gogl discloses a memory device (see Gogl Fig 4B), comprising: 
a plurality of word lines (see Gogl Fig 4B Ref 232); 
a plurality of bit lines (see Gogl Fig 4B Ref 222k and Col 4 Lines 58-61);
a plurality of row word lines (see Gogl Fig 4B Ref 210); and 
a plurality of memory blocks (see Gogl Fig 1A Ref 108; Each bit line corresponds to plurality of structures like the one imaged in figure 4A, which in their totality are a block.), each of the memory blocks comprising a plurality of memory units (see annotated image of Gogl Fig 4B below), each of the memory units comprising: 
a plurality of memory cell groups (see annotated image of Gogl Fig 4B below), each of the memory cell groups comprising a plurality of memory cells (see Gogl Fig 4B Ref RMTJ) each coupled to one of the word lines;
a plurality of row switches (see Gogl Fig 4B Ref 206), each of the row switches having a control terminal coupled to a different one of the plurality of row word lines (see Gogl Fig 4B Ref 210).


    PNG
    media_image1.png
    940
    936
    media_image1.png
    Greyscale


Gogl does not appear to disclose 
a plurality of column word lines; 
a plurality of column switches, each of the column switches having a control terminal coupled to a same column word line among the plurality of column word lines; and
each of the column switches and each of the row switches are coupled in series between one of the bit lines and the plurality of memory cells of one of the memory cell groups, wherein 
each of the bit lines is coupled to the plurality of memory cells within one of the memory units of the plurality of memory blocks through the column switches controlled by a same column word line among the plurality of column word lines.

Kyung discloses 
a plurality of column word lines (see Kyung Fig 2 Ref LY; Each reference character 222k of Gogl has a corresponding column word line (see MPEP 2144.04.VI.B).);
a plurality of column switches, each of the column switches having a control terminal coupled to a same column word line (see Kyung Fig 2 Ref 122) among the plurality of column word lines (see MPEP 2144.04.VI.B); and
each of the column switches and each of the row switches are coupled in series between one of the bit lines and the plurality of memory cells of one of the memory cell groups (see annotated image of Gogl Fig 4B and Kyung Fig 2 below) , wherein 
each of the bit lines is coupled to the plurality of memory cells within one of the memory units of the plurality of memory blocks through the column switches controlled by a same column word line among the plurality of column word lines (see annotated image of Gogl Fig 4B and Kyung Fig 2 below and see MPEP 2144.04.VI.B).


    PNG
    media_image2.png
    1056
    951
    media_image2.png
    Greyscale


It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Gogl, may have a particular arrangement of switches and lines to access memory cells, as disclosed by Kyung. The inventions are well known variants of access arrangements for memory cell groups, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Kyung’s attempt to shorten read cycles (see Kyung Para [0068]).

As to claim 6, Gogl discloses memory device (see Gogl Fig 4B), comprising: 
a plurality of word lines (see Gogl Fig 4B Ref 232);
a plurality of global bit lines (see Gogl Fig 4B Ref 222k and Col 4 Lines 58-61); and 
a plurality of memory blocks (see Gogl Fig 1A Ref 108; Each global bit line corresponds to plurality of structures like the one imaged in figure 4A, which in their totality are a block.), each of the memory blocks comprising a plurality of memory units (see annotated image of Gogl Fig 4B above), each of the memory units comprising:
a plurality of memory cell groups (see annotated image of Gogl Fig 4B above), each of the memory cell groups comprising a plurality of memory cells (see Gogl Fig 4B Ref RMTJ) each coupled to one of the word lines (see Gogl Fig 4B Ref 232); and
at least one bit line (see Gogl Fig 4B Ref 202), wherein 
each of the global bit lines is coupled to the at least one bit line of the plurality of memory units (see Gogl 4B Refs 222k and 202).

Gogl does not appear to disclose a column word line; 
a plurality of column switches, each of the column switches having a control terminal coupled to the column word line, a first terminal coupled to one of the memory cell groups, and a second terminal coupled to the at least one bit line;
the column word lines of the memory units of the corresponding memory block are grouped to control the column switches of the corresponding memory blocks, wherein 
each of the column word lines of the memory units is coupled to one memory unit of a different one of the memory blocks.

Kyung discloses a column word line (see Kyung Fig 2 Ref LY);
a plurality of column switches, each of the column switches having a control terminal coupled to the column word line (see Kyung Fig 2 Ref 122), a first terminal coupled to one of the memory cell groups, and a second terminal coupled to the at least one bit line (see annotated image of Gogl Fig 4B and Kyung Fig 2 above);
the column word lines of the memory units of the corresponding memory block are grouped to control the column switches of the corresponding memory blocks (see Kyung Fig 1 Ref 120; Each reference character 222k of Gogl has a corresponding column word line (see MPEP 2144.04.VI.B).), wherein 
each of the column word lines of the memory units is coupled to one memory unit of a different (see Kyung Fig 1 Refs 120 and LBL, and Fig 4 Refs 122 and LBL; The language coupled is broad, the recited limitations are coupled through various interconnections.) one of the memory blocks (see Kyung Fig 1 Ref 110 and Para [0026]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a semiconductor device, as disclosed by Gogl, may have a particular arrangement of switches and lines to access memory cells, as disclosed by Kyung. The inventions are well known variants of access arrangements for memory cell groups, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Kyung’s attempt to shorten read cycles (see Kyung Para [0068]).

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. 

The amended language does not appear to overcome the rejection of record. Duplication of part is obvious, and the language “through the column switches controlled by a same column word line among the plurality of column word lines” does not explicitly imply that a “a same column word” is common or shared between blocks.

As to the arguments on page 8, paragraph 3, or the remarks filed 10/17/2022, Gogl discloses the controlling of global bit lines in column 4, lines 26-39. As to the arguments on page 8, paragraph 4, or the remarks filed 10/17/2022, Kyung discloses the controlling of local bit line selection transistor figure 3. As to the arguments on page 10, paragraph 8, or the remarks filed 10/17/2022, Kyung discloses the controlling of local bit line selection transistor figure 3, the combination of Gogl in view of Kyung, with regards to the unchanged modification of the arts recited in previous rejections, is proper, has been affirmed by the PTAB decision of 06/10/2021, and is not hindsight. As to the arguments on page 11, paragraph 2, or the remarks filed 10/17/2022, Gogl recites improving signal to noise ratios for reading operations by reducing leakage in column 2, lines 26-34. A person of ordinary skill in the art would find is obvious that additional transistors, as the ones disclosed in Kyung for furthering the control of memory hierarchy access, would reduce leakage, thus improve signal to noise ratios, and the increase the speed at which a memory cell can be successfully read.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 11/04/2022